DETAILED ACTION
This action is responsive to communications filed 17 March 2022.
Claims 3 and 8 have been canceled.
Claims 1-2, 4-7 and 9-16 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 January 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chari et al. (US-20050074015-A1) hereinafter Chari in view of Ringland et al. (US-20130103833-A1) hereinafter Ringland.
Regarding claim 6, Chari discloses:
A host ([0028] client), comprising: 
a processor ([0039] computer, cell-phone or any other device, wherein computers and phones comprise a processor), and 
a machine readable storage medium storing machine executable instructions run on the processor ([0039] computer, cell-phone or any other device, wherein computers and phones comprise a memory, e.g. storing instructions such as operating system, programs, etc.), wherein the processor is caused by executing the instructions to: 
bind a TCP/IP connection established between the host and an opposite end with a host address within a first IP address ([0058] client device maintaining (i.e. binding) a fixed client IP address, default gateway IP address, and IP subnet attachment, MAC address of a default gateway), so that the TCP/IP connection is maintained when the first IP address changes due to the host roaming from a first network to a second network ([0058] maintaining as the client device roams from the first access node to the second access node [0117] where the client devices frequently change their point of attachment to the network … dynamically obtain Mobile IP through DHCP (i.e. first IP address changes)), wherein 
the first IP address is an IP address of the host in the first network and comprises a network address and the host address ([0117] Mobile IP, maintaining a set of two addresses: one that is dynamically obtained through DHCP (i.e. network address) and another that remains fixed even as the client device roams (i.e. host address), fixed IP address is used as a termination point for all user sessions [0149] e.g. statically assigned IP address [0114] e.g. statically assigned to the client device), 
the network address indicates a network segment where the host is located ([0117] Mobile IP, wherein one that is dynamically obtained through DHCP is consistent with the local subnet (i.e. indicates the subnet the host attaches to, e.g. located)), and 
the host address indicates a device identifier of the host for uniquely identifying the host ([0117] another address that remains fixed even as the client device roams (i.e. host address), fixed IP address is used as a termination point for all user sessions [0149] e.g. statically assigned IP address [0114] e.g. statically assigned to the client device)); 
when the host roams from the first network to the second network ([0058] roams from the first access node to the second access node), maintain the TCP/IP connection and obtain a second IP address of the host in the second network ([0058] maintaining as the client device roams from the first access node to the second access node [0117] where the client devices frequently change their point of attachment to the network … dynamically obtain Mobile IP through DHCP (i.e. second IP address of host obtained)), wherein the second IP address is an IP address of the host in the second network and comprises a network address and the host address  ([0117] Mobile IP, maintaining a set of two addresses: one that is dynamically obtained through DHCP (i.e. network address) and therefore, consistent with the local subnet and another that remains fixed even as the client device roams (i.e. host address)); and 
Chari does not explicitly disclose:
notify the opposite end of the second IP address containing the device identifier of the host.   
	However, Ringland discloses:
notify the opposite end of the second IP address containing the device identifier of the host ([0139] LMA sends a connection notification message to its network home tunnel manager containing a user identifier, the mobile node’s IP address, and the corresponding PMIP tunnel identifier).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Chari in view of Ringland to have sent the second IP address containing the device identifier of the host. One of ordinary skill in the art would have been motivated to do so to enable session continuity by providing a session anchor point at the LMA which gives an internal impression that the mobile node has a single, unchanging home IP address regardless of which access network is being used at any given time (Ringland, [0008]).
Regarding claim 9, Chari-Ringland disclose:
The host according to claim 6, wherein the processor is caused to obtain the second IP address of the host in the second network, set forth above, by the following operations comprising: 
Chari discloses:
sending, by the host as a DHCP client, a DHCP request to a DHCP sever to obtain the second IP address of the host in the second network ([0111] when a client device attaches to the access network for the first time, client can request an IP address using DHCP [0114] e.g. via DHCP server); and 
receiving the second IP address of the host in the second network returned by the DHCP server ([0058] maintaining as the client device roams from the first access node to the second access node [0117] where the client devices frequently change their point of attachment to the network … dynamically obtain Mobile IP through DHCP (i.e. second IP address of host obtained)). 
Regarding claim 10, Chari-Ringland disclose: 
The host according to claim 6, set forth above, 
Chari does not explicitly disclose:
wherein the first IP address and the second IP address are both IPv6 addresses.  
However, Ringland discloses:
wherein the first IP address and the second IP address are both IPv6 addresses ([0050] IPv6, e.g. assigning mobile nodes with a PMIP home address).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Chari in view of Ringland to have utilized IPv6. One of ordinary skill in the art would have been motivated to do so to support Proxy Mobile IPv6 (PMIP) (Ringland, [0050]).
Regarding claims 14-16, they do not further define nor teach over the limitations in claim 10, therefore, claims 14-16 are rejected for at least the same reasons set forth above as in claim 10.
Regarding claims 1, 4-5, they do not further define nor teach over the limitations in claims 6, 9-10, therefore, claims 1, 4-5 are rejected for at least the same reasons set forth above as in claims 6, 9-10.
Regarding claims 11-13, they do not further define nor teach over the limitations in claims 14-16, therefore, claims 11-13 are rejected for at least the same reasons set forth above as in claims 14-16.
Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chari-Ringland in view of Turanyi et al. (US-20030228868-A1) hereinafter Turanyi.
Regarding claim 7, Chari-Ringland disclose: 
The host according to claim 6, wherein the processor is caused to notify the opposite end of the second IP address, set forth above, by the following operations comprising: 
Chari does not explicitly disclose:
notifying the opposite end of the second IP address with a data packet or a TCP/IP protocol packet sent by the host to the opposite end, 
wherein a source IP address of the data packet or the TCP/IP protocol packet is the second IP address.  
However, Ringland discloses:
notifying the opposite end of the second IP address containing the device identifier of the host ([0139] LMA sends a connection notification message to its network home tunnel manager containing a user identifier, the mobile node’s IP address, and the corresponding PMIP tunnel identifier).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Chari in view of Ringland to have sent the second IP address containing the device identifier of the host. One of ordinary skill in the art would have been motivated to do so to enable session continuity by providing a session anchor point at the LMA which gives an internal impression that the mobile node has a single, unchanging home IP address regardless of which access network is being used at any given time (Ringland, [0008]).
	Chari-Ringland do not explicitly disclose:
notifying the opposite end of the second IP address with a data packet or a TCP/IP protocol packet sent by the host to the opposite end, 
wherein a source IP address of the data packet or the TCP/IP protocol packet is the second IP address.
However, Turanyi discloses:
notifying the opposite end of the second IP address with a data packet or a TCP/IP protocol packet sent by the host to the opposite end ([0041] HANDOVER MESSAGE, e.g. ICMP format, known to be a message contained within standard IP packets, e.g. IMCP packet encapsulated in an IPv4 Packet), 
wherein a source IP address of the data packet or the TCP/IP protocol packet is the second IP address ([FIG. 5] HANDOVER MESSAGE from control unit via wireless access network b comprises IP address, e.g. new IP address, not IP address of wireless access network A).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Chari-Ringland in view of Turanyi to have notified the opposite end via a packet. One of ordinary skill in the art would have been motivated to do so to remove the need for permanently assigned Home Agents for the routing of data packets to roaming mobile hosts (Turanyi, [0045]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sturniolo et al. (US-20030182431-A1) METHOD AND APPARATUS FOR PROVIDING SECURE CONNECTIVITY IN MOBILE AND OTHER INTERMITTENT COMPUTING ENVIRONMENTS;
Sturniolo et al. (US-7644171-B2) MOBILE NETWORKING SYSTEM AND METHOD USING IPV4 AND IPV6;
Gillespie et al. (US-20070047585-A1) METHODS AND APPARATUS FOR NETWORK ADDRESS CHANGE FOR MOBILE DEVICES;
Leung et al. (US-20030217145-A1) METHOD AND APPARATUS FOR REUSING DHCP ADDRESSES IN HOME ADDRESSES OF MOBILE IP CLIENTS;
Denny et al. (US-20070025305-A1) OPTIMIZED IP ADDRESS USE IN A MOBILE IP ENVIRONMMENT;
Gao et al. (US-20150103804-A1) METHOD AND APPARATUS FOR NETWORK HANDOVER.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
6/3/22